Motion Granted in Part and Abatement Order filed January 29, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00601-CR
                                 ____________

                  ANTHONY DEWAYNE GREEN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 78th District Court
                           Wichita County, Texas
                       Trial Court Cause No. 49,480-B


                            ABATEMENT ORDER

      The reporter’s record in this case was filed October 23, 2012. See Tex. R.
App. P. 35.1. On January 22, 2013, appellant’s counsel filed a third request for an
extension of time to file appellant’s brief. In the motion, counsel asserts that page
36 of volume 7 of the reporter’s record is missing. The reporter’s record filed in
this court is also missing page 36 of Volume 7. (Page 35 is out of order; it is filed
between pages 37 and 38.)
      In addition, State’s Exhibit 41 is a DVD containing a video of appellant’s
statement. According to appellant’s motion, the video shown to the jury was
approximately 52 minutes long, and the copy given to appellant is only 3 minutes.
The video filed in this court is also only 3 minutes long, indicates that it is
“Part001”, and seems to end abruptly. Accordingly, it appears that the exhibit is
incomplete.

      When there is a question about the accuracy of the reporter’s record that
arises after the record has been filed in this court, we may submit the question to
the trial court for resolution. See Tex. R. App. P. 34.6(e)(3). If the parties cannot
agree how to correct the record, then the court must settle the dispute. See Tex. R.
App. P. 34.6(e)(2). If the court finds any inaccuracy, it must order the court
reporter to conform the reporter’s record, including the video exhibit containing
appellant’s statement, to what occurred in the trial court, and to certify and file the
correction(s) in the appellate court.

      Accordingly, we GRANT in part appellant’s request for additional time to
file his brief, and we ABATE the appeal for a period of thirty days so that the
questions concerning the accuracy of the reporter’s record may be resolved. Any
correction(s) to the record shall be filed in this court on or before February 28,
2013. Any findings made by the trial court shall be included in a supplemental
clerk’s record and filed in this court on or before February 28, 2013.

      The appeal is abated, treated as a closed case, and removed from this court=s
active docket. The appeal will be reinstated on this court=s active docket when the
corrected record and/or the trial court’s findings are filed in this court. The court
will also consider an appropriate motion to reinstate the appeal filed by either
party, or the court may reinstate the appeal on its own motion.

                                    PER CURIAM
                                          2